Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James D. Sullivan appeals the district court’s orders accepting the recommendations of the magistrate judge and granting the Government’s petition to enforce an *287Internal Revenue Service third party summons and denying Sullivan’s motions to quash the summons and stay the proceedings. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. United States v. Biberstein, No. 7:14-cv-00175-BO, 2015 WL 1387931 (E.D.N.C. Mar. 25, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.